06/29/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 10, 2021

             STATE OF TENNESSEE v. WILLIE AUSTIN DAVIS

                Appeal from the Criminal Court for Davidson County
                  No. 2017-A-62      Cheryl A. Blackburn, Judge
                     ___________________________________

                           No. M2019-01852-CCA-R3-CD
                       ___________________________________


The Defendant, Willie Austin Davis, was convicted by a Davidson County Criminal Court
jury of aggravated criminal trespass, a Class A misdemeanor, based on his entering the
property of a Nashville church from which he had been banned. On appeal, the pro se
Defendant argues that he was denied a fair trial due to the trial judge’s failure to disclose
his relationships with former and current members of the church and others. Following
our review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J., and ROBERT W. WEDEMEYER, J., joined.

Willie Austin Davis, Nashville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Jenny Charles and
Chandler Harris, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                        OPINION

                                          FACTS

        This case arises out of the Defendant’s entering onto the grounds of the Covenant
Presbyterian Church (“the Church” or “Church”) in Nashville, of which he had formerly
been a deacon, after he had been repeatedly warned to stay off the property. From the trial
transcript and the pro se Defendant’s voluminous, disjointed, and wide-ranging court
filings in the case, we have gleaned that the Defendant became convinced that the Church’s
elected group of ruling elders, known as the “Session,” was protecting a former member
and deacon of the Church who was excommunicated from the Church after his adult
daughter revealed that he had sexually abused her when she was a child. The Defendant
believes that the Church was involved in a coverup of the child abuse because it did not
take what he considered sufficient action against the former church member. Although it
is not entirely clear, it appears that the daughter divulged the childhood abuse in counseling
sessions after she had turned eighteen but that she expressed no interest in pursuing the
matter legally. The Defendant apparently believes that the Metro Nashville Police
Department and other municipal, state, and federal governmental officials are involved in
a vast conspiracy and coverup because, according to the Defendant, law enforcement
officers to whom he reported the abuse falsely informed him that the statute of limitations
for criminal prosecution of the abuser had run.

       Sometime in 2002, the Defendant began a mass email-and-letter-writing campaign
about the situation to members of the Church and to the Church leadership. Apparently,
the Defendant also at some point in the saga sent mass emails and/or letters to the parents
of school children at several schools in the Nashville area, including Harpeth Hall and
Montgomery Bell Academy. The Church Session was motivated to action by an email the
Defendant sent to every Church member in 2008 in which he named a certain Sunday as
“an appropriate time for six years of lies and slander to come to an end.” That email
alarmed Church members so much that the Session, after consultation with one of their
attorney members, Worrick Robinson, had the Clerk of the Session send a letter to the
Defendant informing him that he was not welcome on the Church’s property and would be
considered a trespasser if he appeared. After receipt of the letter, the Defendant, by his
own account, entered or attempted to enter the Church property on multiple occasions. On
at least several of those occasions he was either blocked from entry by armed security
guards hired by the Church or was asked to leave by Church elders.1

       On October 25, 2015, the Defendant was escorted from Sunday services at the
Church by Metro Nashville police officers who had been called to the scene by a member
of the Church leadership. At that time, the Defendant acknowledged to an officer that he
had read and understood the 2008 letter from the Session and was aware that his presence
on the Church property frightened church members. He was warned by one of the police
officers that he would be arrested for criminal trespass if he entered the property again.
The Defendant once again entered Church property on November 15, 2015. He was
promptly arrested and subsequently indicted for Class B misdemeanor aggravated criminal
trespassing. A superseding indictment was later returned elevating the charge to Class A

1
 According to the testimony of an elder, additional security measures the Church implemented included
locking Church doors and instituting a more secure procedure for children to be checked in and out of the
Church and the school. At some point, the pastor of the Church also began to wear a bulletproof vest.
                                                  -2-
misdemeanor aggravated criminal trespassing based on the fact that there was a private
elementary school operating on the Church grounds. See Tenn. Code Ann. § 39-14-406(c).

       The Defendant was tried and convicted of the indicted charge by a Davidson County
Criminal Court jury in September 2017. The Defendant’s defense strategy consisted of
attempting to prove that the Session lacked the authority to ban him from the Church
property and that its members, along with the pastor, were attempting to thwart the
Defendant’s righteous efforts to expose Church corruption and child sex abuse. The
Defendant elicited testimony from State and defense witnesses about the former Church
member’s behavior, the failure of the Church leadership to immediately excommunicate
the member or contact the police when the abuse first came to light, and the fact that many
of the members of the Church who once held leadership positions had since left the Church
to form splinter churches in the community. Through his wife and daughter, the Defendant
introduced evidence that he and his wife had been intricately involved with the Church
from its formation, that the Church had once played an enormous role in their lives, and
that the Defendant had filed three separate lawsuits against the Church since his dispute
with the Church leadership began.

        The Defendant was sentenced by the trial court to eleven months, twenty-nine days,
to be served on supervised probation. Among the conditions of his probation were that he
have no contact with any current or former member of the Church. A probation violation
warrant was filed approximately one month later based on the Defendant’s October 20,
2017 unsolicited email correspondence with members of the Church. The trial judge who
had presided over the trial recused himself from further proceedings, noting in a footnote
in the order of recusal that the Defendant’s latest batch of emails contained photographs of
the judge and a claim that the judge should have recused himself because the judge’s uncle
at one point had been a member of the Church. The judge stated in the order that he had
had no information regarding the church membership of his uncle before or during the trial.
The judge further stated that it was possible that if he examined the Church’s mailing lists,
he might know dozens of former or current members of the Church but that it would not
have any bearing on his ability to conduct an impartial trial. In a second footnote, the judge
noted that the Defendant had been arrested and was incarcerated on a probation violation
warrant that had been signed by a different judge during a time when the trial judge was
out of town.

        At the conclusion of the probation violation hearing, which was presided over by
the judge who had signed the probation violation warrant, the trial court found that the
Defendant had violated the terms of his probation and revoked and reinstated the probation.
After the Defendant sent more unsolicited and unsettling mass email communications to
the headmaster and parents of students at Montgomery Bell Academy, the State sought and
obtained a modification of the terms of the probation to prohibit the Defendant from
                                            -3-
contacting any of the Montgomery Bell Academy faculty or staff or their families or
anyone else connected with the school.2

        The Defendant was represented by different attorneys at the probation hearings and
at the July 12, 2019 hearing on his motion for new trial. Among the issues he raised in his
amended motion for new trial was that the trial court erred “in not disclosing before trial
certain relations that may have provided a motion under Rule 10B for the disqualification
of [the trial judge].” Following the trial court’s September 17, 2019 denial of his motion
for a new trial, the Defendant, acting pro se, filed a notice of appeal to this court.
Thereafter, the Defendant filed a pro se brief and reply brief, as well as numerous pro se
motions asking this court to consider wide-ranging and irrelevant post-judgment facts that
the Defendant apparently believes demonstrate the vast conspiracy that exists to prevent
him from exposing corruption and child abuse in the Church and the greater community.3

                                             ANALYSIS

        The Defendant contends on appeal that he was denied a fair trial due to the trial
judge’s relationships with several individuals. Specifically, he complains that the trial
judge was prejudiced against him and should have recused himself due to his association
with: Covenant Presbyterian Church member and Nashville attorney Worrick Robinson;
State’s witness John Bryant, a former federal magistrate and Covenant Presbyterian Church
elder who had once been a member of the same Baptist church as the trial judge; the judge’s
father, who was a major with the Metropolitan Nashville Police Department; and the
judge’s uncle, who was a Covenant Church member at the time of the Defendant’s arrest
and was a former Metropolitan Nashville police officer. The Defendant additionally argues
that the trial judge who presided over his probation revocation and modification
proceedings should have recused herself due to “the power, relationships and influence of
Attorney Worrick Robinson.” The State responds that the Defendant has waived the issue
by his failure to file a recusal motion in the trial court and that he cannot show that plain
error relief is warranted.

        The record reflects that the Defendant never brought up the trial judge’s
relationships with the various individuals prior to, during, or immediately after the trial and
did not file any motion for the trial judge to recuse himself. We agree, therefore, that the
issue is limited to plain error review. To be entitled to relief under the doctrine of plain

2
 The headmaster of the school testified at the modification hearing that the Defendant frightened parents
by warning that the recipients of the email needed to read the attachments before the school’s homecoming
game.

3
 We have reviewed the Defendant’s multiple motions and concluded that they are no well taken.
Accordingly, they are denied.
                                                  -4-
error, the Defendant has the burden to establish the presence of the following five factors:
(1) the record clearly establishes what occurred in the trial court; (2) a clear and
unequivocal rule of law was breached; (3) a substantial right of the accused was adversely
affected; (4) the issue was not waived for tactical reasons; and (5) consideration of the error
is necessary to do substantial justice. State v. Vance, 596 S.W.3d 229, 254 (Tenn. 2020)
(citations omitted). “‘Moreover, the error must have been of ‘sufficient magnitude that it
probably changed the outcome of the trial.’” Id. (quoting State v. Banks, 271 S.W.3d 90,
119 (Tenn. 2008)).

       In his reply brief, the Defendant disputes the State’s contention that he waived the
issue for tactical reasons, asserting that he is hard of hearing, a fact that he mentioned
several times throughout the trial, and that he simply failed to hear the judge’s disclosure
that he and former federal magistrate John Bryant had both been members together of
Woodmont Baptist at one point in time. Regardless, the Defendant cannot show that a
clear and unequivocal rule of law was breached, that any substantial right of his was
adversely affected, or that consideration of the error is necessary to do substantial justice.

        “A judge shall disqualify himself or herself in any proceeding in which the judge’s
impartiality might reasonably be questioned.” Tenn. Sup. Ct. R.10, RJC 2.11 (A). “Bases
for which a judge’s impartiality might reasonably be questioned include . . . when the judge
has ‘a personal bias or prejudice’ against any of the parties, ‘personal knowledge of facts
that are in dispute in the proceeding’ [or] ‘has served as a lawyer in the matter in
controversy, or was associated with a lawyer who participated substantially as a lawyer in
the mater during such association[.]’” State v. Clark, 610 S.W.3d 739, 744 (Tenn. 2020)
(quoting Tenn. Sup. Ct. R. 10, RJC 2.11 (A)(1),(A)(6)). “[T]the test for recusal requires a
judge to disqualify himself or herself in any proceeding in which a person of ordinary
prudence in the judge’s position, knowing all of the facts known to the judge, would find
a reasonable basis for questioning the judge’s impartiality.” Id. (internal quotations and
citation omitted).

        The Defendant has failed to show any reason that the judge’s impartiality could
reasonably be questioned. The judge himself brought up the fact he and the magistrate
were at one point in time members of the same Baptist church after the Defendant elicited
from the magistrate that he began attending the Church in September 2007 after many years
spent at Woodmont Baptist Church. There was absolutely nothing to indicate that their
membership together in the same church rendered the judge partial. There is also nothing
in the record to show that either the trial judge or the probation revocation judge was in
any way influenced by, or even acquainted with, Mr. Robinson. As for the trial judge’s
uncle and father, the trial judge noted in his order of recusal that he had no knowledge of
his uncle’s membership at Covenant. The Defendant does not explain why the employment
of the judge’s father or uncle as police officers, if that is indeed the case, rendered the judge
                                              -5-
impartial, other than that it is the Defendant’s belief that the police and the district attorney
and other governmental entities are part of a vast conspiracy to silence him. We note that
the trial judge was lenient with the pro se Defendant, allowing him far more latitude than
would be afforded a licensed attorney to present what was, at best, only marginally relevant
evidence relating to his dispute with the Church. The Defendant is not entitled to relief on
the basis of this issue.

                                       CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.




                                                ____________________________________
                                                ALAN E. GLENN, JUDGE




                                              -6-